Citation Nr: 0323191	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1964 until July 
1966.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in January 2000.  
At that time, a remand was ordered to accomplish further 
development.

The Board further notes that in correspondence dated in April 
1999, the veteran requested a RO hearing.  A hearing was 
scheduled for May 1999, but the claims file indicates that 
the veteran cancelled his request.  


FINDINGS OF FACT

The competent medical evidence does not include a diagnosis 
of PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

The veteran's service medical records reveal that he 
underwent medical examinations in December 1963, August 1964, 
August 1965, and July 1966.  None of those examinations 
demonstrated any psychiatric disorders.  Moreover, reports of 
medical history denied sleeping trouble, nightmares, 
depression or excessive worry, loss of memory and nervous 
trouble of any sort.  The service medical records did not 
otherwise indicate any complaints of, or treatment for, any 
psychiatric conditions.  

During service, the veteran had various duties, including 
light weapons infantryman, litterbearer, senior litterbearer 
and medical specialist.  The latter three assignments 
occurred during his service in the Republic of Vietnam from 
October 1965 until July 1966.  The veteran's DD Form 214 
lists his decorations as follows:  Marksman (Rifle M-14); 
Vietnam Service Medal; National Defense Service Medal; and 
the Good Conduct Medal.  It was indicated that he sustained 
no wounds during service.

VA outpatient treatment reports dated October 1997 indicate 
sleeping troubles, nightmares, and issues with anger 
management.  The veteran's affect was appropriate.  Another 
report dated approximately one week later noted that the 
veteran appeared depressed and that he seemed to worry 
chronically.  

In October 1997, the veteran sought treatment at the Vet 
Center, a private facility.  He stated that he was waking up 
every 2 to 3 hours.  He was having bad dreams and was having 
problems with his temper.  He was not getting along well with 
his wife and he had no friends.  A mental status evaluation 
was performed.  The veteran had an anxious manner, along with 
agitated and restless motor activity.  However, his 
appearance was neat and his speech was appropriate.  He was 
oriented, and exhibited average intelligence and normal 
memory function.  His affect was appropriate and his judgment 
was fair.  He reported a decrease in energy level, in 
addition to his sleep complaints.  He denied suicidal or 
homicidal ideation.  

The Vet Center treatment reports described the veteran's in-
service traumatic events.  The veteran stated that his unit 
was mortared a few times.  He also reported that he saw 
wounded at the 94th Field Hospital when he went there after 
breaking his arm.  The veteran stated that he used to have 
closer relationships with people, but that now he did not 
want friends and was more of a loner.  The veteran stated 
that he often felt angry and that maybe it was work related.  
He stated that he was expected to do more work in less time 
and with fewer errors. 

In a VA treatment report dated November 1997, the veteran 
stated that he was still waking up at night.  Generally, he 
would wake up thinking that he forgot to finish some task at 
work, or that he made a mistake on the job.  He stated that 
he was under much pressure as a mail carrier to complete his 
route in less time and to carry more mail.  He was diagnosed 
with anxiety.  Another November 1997 treatment record 
indicated that the veteran was to work on relaxation 
techniques to reduce his work-related stress.  

Private treatment reports dated December 1997 indicated that 
the veteran was constantly agitated with people.  He was 
struggling with work pressure.  He also reported poor sleep 
and problems with concentration and memory.  He had no 
friends.  

Letters dated December 1997 and January 1998 contained leave 
of absence requests initiated by W.R.R., M.D.  A form 
entitled Certification of Health Care Provider noted that the 
veteran was agitated and depressed.  His frustration 
tolerance was low.  Additional therapy was required, in the 
form of psychotherapy and medication.  It was noted that the 
veteran's condition necessitated an absence from work.  

A January 1998 VA outpatient treatment report noted that the 
veteran had been off work on leave for several weeks, which 
helped his symptomatology.  However, he was still 
experiencing some trouble sleeping.  Also, he did not like to 
be around other people, and had mixed feelings about 
returning to work.  The assessment was "consider PTSD."  
The examiner also noted that the veteran had problems with 
self-esteem and depression, and that he had difficulty in 
crowds.  

A private treatment report dated January 1998 noted some 
improvement in the veteran's condition.  The veteran still 
had some problems sleeping and got very nervous when he 
thought about his job.  It was noted that the veteran was on 
leave from work and it was determined that he should be kept 
off his job for an additional 2 weeks in order to adjust his 
medication.  

A February 1998 VA outpatient treat report indicated that the 
veteran was back at his job, and that he disliked it more 
than ever.  The fast pace and high demands were getting to 
him.  The assessment was PTSD.  

A private treatment report dated February 1998 noted that the 
veteran was having difficulty coping with work.  He was 
anxious and depressed.  A March 1998 report stated that the 
veteran could not stand work.  He reported that he was 
thinking of hurting someone.  He was confused, anxious and 
angry.  His treatment provider noted that he would sign 
another work disability form.  

A February 1998 letter written by the veteran's wife 
describes the changes that he underwent upon return from 
service.  He was described as a very caring, outgoing and 
happy person prior to service.  His wife stated that letters 
that he sent from Vietnam reflected changes in his attitude, 
and that he developed a coldness toward others.  In two 
letters he expressed his belief that he would not survive the 
night.  She stated that presently, he avoids eye contact with 
other people and that he has no friends outside of the 
family.  She also stated that the veteran had trouble 
sleeping. 

In a February 1998 statement, the veteran explained that he 
was a medic in Vietnam.  He recalled that he had arrived by 
ship and that upon arrival explosives were dropped over the 
side, causing a shock.  The veteran stated that the explosion 
occurred sometime in September or October 1965.  The veteran 
stated that once on land, bulldozers were used to clear some 
jungle and a camp was set up.  He was assigned to perimeter 
duty.  He stated that there was much activity the first few 
nights and that he was scared to death.  He further reported 
that his camp sustained mortar fire, and that his guard unit 
was moved shortly thereafter.  

Also in his February 1998 statement, the veteran recalled 
that on one occasion, in Saigon, there was a grenade 
explosion.  He remembered "blood and bones," but was unsure 
if anyone died in the incident.  He added that he saw many 
people killed.  He also stated that 2 close friends died 
during service.  He identified those individuals as G.C. and 
E.C.  

In a March 1998 letter, R.D.H., L.S.W., stated that he had 
treated the veteran since December 1997.  In that time the 
veteran had two leave of absences from his job at the Post 
Office due to depression and anxiety.  It was noted that the 
veteran had serious problems getting along with people.  The 
veteran had no friends and few interests.  His diagnosis was 
major depression disorder.  

In a July 1998 letter, Dr. W. R. R. stated that he had 
recently evaluated the veteran.  He found the veteran to have 
severe anxiety, depression, insomnia, flashbacks and bad 
dreams, and an avoidance of other people.  The veteran lived 
a very schizoid and antisocial lifestyle.  He had no 
communication whatsoever with his wife or children and no 
marital relationship in many years.  He retired from his 
position with the Post Office in May 1998 because he could 
not handle the pressures and demands associated with his job.  
Dr. W. R. R. gave an impression of PTSD, chronic and severe.  
He believed that the veteran needed ongoing counseling and 
psychiatric medication, and that the prognosis was relatively 
poor.    

In a September 1998 letter, fellow serviceman H. B. discussed 
the in-service experiences he shared with the veteran.  He 
stated that the veteran had told him about the mortar attack 
he faced on his first night in Vietnam.  On another occasion, 
they were both in Saigon when a mortar attack occurred.  H. 
B. also stated that the veteran was assigned to the 25th 
Infantry division at Buin Duong for a few months in the 
spring of 1966, and that he was in the field with them.  
During that time, 
H. B. received letters from the veteran discussing the 
fighting in the jungle.  H. B. also stated that the veteran 
was affected by an incident in which a child dropped a 
grenade into a truck in front of him.  H. B. also added that, 
during service, the veteran sustained a broken arm that 
changed his outlook on life.  The veteran was also upset 
about not being able to go home to see his wife and newborn 
child while he was nursing his broken arm.  

In June 2000, casualty reports for G. C. and E. C. were 
integrated into the claims file.  G. C., of the 173rd 
Airborne Brigade, died on February [redacted]
, 1967 in Bien Hoa, South 
Vietnam of multiple fragmentation wounds.  His death was 
labeled as a hostile ground casualty.  E. C., of the 101st 
Airborne Division, died on June [redacted]
, 1966, of multiple 
fragmentation wounds.  The death was a hostile ground 
casualty.  

The veteran was examined by VA in February 2001.  The veteran 
was not receiving mental health treatment at that time, nor 
was he taking any psychiatric medications on a regular basis.  
The veteran stated that, in the past, he had nightmares of 
Vietnam, bit that they had ceased since his retirement from 
the Post Office.  The veteran stated that he was under mortar 
attack during service, and that he was people who were hurt 
or shot.  However, he felt that he was pretty well adjusted 
and that he had no significant or major problems with Vietnam 
at the present time.  He denied recent problems with 
nightmares, hypervigilance and intrusive thoughts.  However, 
he continued to have problems with sleep disturbance.  He 
woke up 3 to 4 times a night, and may remain awake for 2 to 3 
hours before falling back asleep.  His energy level was low 
and he had no sex drive.  He denied suicidal or homicidal 
ideations.  He admitted to homicidal thoughts when working at 
the post office.  

The veteran described his relationship with his wife of 35 
years as "compatible."  They went out walking each evening 
and would occasionally go out.  He did not have friends and 
essentially kept to himself.  Regarding activities, the 
veteran liked to play golf.  

Objectively, the veteran was oriented, and there was no 
evidence of a thought disorder or psychosis.  His mood, 
though somewhat flat, was appropriate to the evaluation and 
was otherwise within normal limits.  His conversation was 
spontaneous and his speech was goal directed.  His memory 
appeared intact and he appeared to be of average 
intelligence.  Reality testing was good.  The veteran's 
hygiene was appropriate and there was no impairment of 
impulse control.  

Following the interview, the examiner stated that no 
objective evidence of PTSD was found.  He was diagnosed with 
a sleep disorder, not otherwise specified, and also with 
alcohol abuse.  He was assigned a Global Assessment of 
Functioning (GAF) score of 65.   



Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  After a thorough 
review of the evidence, the Board concludes that these 
criteria have not been met, and that an award of service 
connection is not warranted here.  The reasons and bases for 
this determination will be detailed below.

Regarding the first element of a PTSD claim, the Board 
observes that the claims file does contain two diagnoses of 
PTSD.  The first was made in a February 1998 VA outpatient 
treatment report, and the second was made in a July 1998 
letter written by private physician Dr. W. R.R.  However, 
neither of those diagnoses is based upon any verified in-
service stressors.  Indeed, the February 1998 VA treatment 
report made no mention of the veteran's service, but rather 
focused on the veteran's work related stress at his position 
with the Post Office.  The July 1998 private diagnosis 
similarly failed to note any in-service stressful events, and 
earlier treatment records written by Dr. W. R.R. centered 
around the veteran's employment stressors.  Thus, as the only 
PTSD diagnoses of record were not based upon verified 
military stressors, they cannot serve to establish a claim of 
entitlement to service connection for PTSD.  Moreover, on VA 
examination in February 2001, based on a review of the 
veteran's medical history as contained in the claims folder, 
the examiner found no evidence of current PTSD.  

The Board acknowledges a February 1998 lay statement written 
by the veteran's wife, which implies that the veteran's 
attitude toward life was changed because of his service in 
Vietnam.  However, the Board notes that the veteran's wife 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The contended stressors at issue are as follows:  1) he 
experienced mortar attacks, apparently on 2 occasions; 2) he 
witnessed wounded people while being treated for a broken arm 
at the 94th Field Hospital; 3) he had to post perimeter duty 
upon arrival in Vietnam; 4) he witnessed a grenade explosion; 
5) he saw many people killed during his tour of duty; and, 6) 
two close friends, G. C. and E. C. died in service.  Here the 
claims file contains Casualty Reports verifying the deaths of 
G. C. and E. C.  Thus, an in-service stressful event has been 
satisfactorily confirmed.  However, as the claims file fails 
to establish a diagnosis of PTSD based upon that in-service 
stressor, and thus by necessity fails to contain a medical 
statement causally relating his present diagnosis to that in-
service event, a grant of service connection for PTSD is not 
possible here.

In conclusion, the evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the veteran's claim must fail.  


ORDER

Service connection for PTSD is denied.


	
                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

